Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to a NEW CONTINUATION APPLICATION filed December 23, 2021 for the patent application 17/645889.

Status of Claims

2.	Claims 1-20 are presented for examination in this office action. 

Double Patenting
3.	Claims 1-20 of this application conflicts with claims 1-20 of U. S. Patent No. 11,240,059 (Application Number: 15/637407). 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 11,240,059.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.
Claims of this instant application
Claims of Patent Number: 11,240,059
1. A method comprising: receiving data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event; and transmitting, based on a rule device identifier corresponding to the identifier of the first premises device and a rule event identifier corresponding to the identifier of the event, and based on a rule associated with the rule device identifier and the rule event identifier, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device.  



2. The method of claim 1, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device.  

3. The method of claim 1, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises.  

4. The method of claim 1, wherein the one or more functions of the second premises device comprise a zone function of the second premises device.  

5. The method of claim 4, wherein a response of the second premises device to the rule is dependent on the zone function of the second premises device.  

6. The method of claim 4, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform.  

7. The method of claim 1, wherein the event comprises one or more of an alarm event or a change in device state.  

8. The method of claim 1, further comprising: receiving, by the second premises device, the control signal; and configuring, based on the control signal, one or more settings associated with the one or more functions of the second premises device.  


9. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event; and transmit, based on a rule device identifier corresponding to the identifier of the first premises device and a rule event identifier corresponding to the identifier of the event, and based on a rule associated with the rule device identifier and the rule event identifier, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device.  



10. The device of claim 9, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device.  
11. The device of claim 9, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises.  
12. The device of claim 9, wherein the one or more functions of the second premises device comprise a zone function of the second premises device.  
13. The device of claim 12, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform.  
14. The device of claim 9, wherein the event comprises one or more of an alarm event or a change in device state.  

15. A system comprising: a plurality of premises devices located at a premises; and a controller in communication with the plurality of premises device, wherein the controller is configured to: receive data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event; and transmit, based on a rule device identifier corresponding to the identifier of the first premises device and a rule event identifier corresponding to the identifier of the event, and based on a rule associated with the rule device identifier and the rule event identifier, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device.  

16. The system of claim 15, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device.  
17. The system of claim 15, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises.  
18. The system of claim 15, wherein the one or more functions of the second premises device comprise a zone function of the second premises device.  
19. The system of claim 15, wherein the event comprises an alarm event, and wherein the control signal is configured to cause configuration of one or more output settings associated with an output of the second premises device.  
20. The system of claim 19, wherein the output comprises one or more of an audible and visual output indicative of the alarm event.
1. A method comprising: determining, by a controller located at a premises, a rule, wherein the rule is associated with a rule device identifier and a rule event identifier; receiving data indicative of an event associated with a first premises device located at the premises, wherein the data comprises an identifier of the first premises device and an identifier of the event; comparing the identifier of the first premises device and the identifier of the event to the rule device identifier and the rule event identifier; and transmitting, based on the rule device identifier corresponding to the identifier of the first premises device and the rule event identifier corresponding to the identifier of the event, and based on the rule, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device.
2. The method of claim 1, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device.

3. The method of claim 1, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises.

4. The method of claim 1, wherein the one or more functions of the second premises device comprise a zone function of the second premises device.
5. The method of claim 4, wherein a response of the second premises device to the rule is dependent on the zone function of the second premises device.

6. The method of claim 4, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform.
7. The method of claim 1, wherein the event comprises one or more of an alarm event or a change in device state.

8. The method of claim 1, further comprising: receiving, by the second premises device, the control signal; and configuring, based on the control signal, one or more settings associated with the one or more functions of the second premises device.
9. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: determine a rule, wherein the rule is associated with a rule device identifier and a rule event identifier; determine data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event; compare the identifier of the first premises device and the identifier of the event to the rule device identifier and the rule event identifier; and cause, based on the rule device identifier corresponding to the identifier of the first premises device and the rule event identifier corresponding to the identifier of the event, and based on the rule, transmission of a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device.
10. The device of claim 9, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device.
11. The device of claim 9, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises.
12. The device of claim 9, wherein the one or more functions of the second premises device comprise a zone function of the second premises device.
13. The device of claim 12, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform.
14. The device of claim 9, wherein the event comprises one or more of an alarm event or a change in device state.
15. A system comprising: a plurality of premises devices located at a premises; and a controller in communication with the plurality of premises device, wherein the controller is configured to: determine a rule, wherein the rule is associated with a rule device identifier and a rule event identifier; determine data indicative of an event associated with a first premises device of the plurality of premises devices, wherein the data comprises an identifier of the first premises device and an identifier of the event; determine that the identifier of the first premises device and the identifier of the event match the rule device identifier and the rule event identifier; and cause, based on the rule device identifier corresponding to the identifier of the first premises device and the rule event identifier corresponding to the identifier of the event, and based on the rule, transmission of a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device.
16. The system of claim 15, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device.
17. The system of claim 15, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises.
18. The system of claim 15, wherein the one or more functions of the second premises device comprise a zone function of the second premises device.
19. The system of claim 15, wherein the event comprises an alarm event, and wherein the control signal is configured to cause configuration of one or more output settings associated with an output of the second premises device.
20. The system of claim 19, wherein the output comprises one or more of an audible and visual output indicative of the alarm event.



Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 1-20 of the instant application be disclosed by claims 1-20 of U. S. Patent No. 11,240,059.  Claims 1-20 of the instant application therefore are not patently distinct from the claims of U. S. Patent No. 11,240,059 and as such is unpatentable for obviousness-type double patenting.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7. 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexander et al. (U.S. Publication Number: 2005/0021309).
As to independent claim 1, Alexander discloses a method comprising: 
receiving data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]); and 
transmitting, based on a rule device identifier corresponding to the identifier of the first premises device and a rule event identifier corresponding to the identifier of the event, and based on a rule associated with the rule device identifier and the rule event identifier, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device (e.g., computing device then displays on the computer system display a set of processing rules associated with each selected monitoring device and obtains a selection from the user input device of one or more processing rules associated with each selected monitoring device; computing device transmits the selected client, premises, location, monitoring device and processing rule data for configuration of the integrated information system; selection client, premises, location, monitoring device and processing rule data is obtained from a common user interface) (see Paragraph [0015]).
(Examiner Notes: the premises is the same; the device is different)
As to independent claim 9, Alexander discloses a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]); and transmit, based on a rule device identifier corresponding to the identifier of the first premises device and a rule event identifier corresponding to the identifier of the event, and based on a rule associated with the rule device identifier and the rule event identifier, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device (e.g., computing device then displays on the computer system display a set of processing rules associated with each selected monitoring device and obtains a selection from the user input device of one or more processing rules associated with each selected monitoring device; computing device transmits the selected client, premises, location, monitoring device and processing rule data for configuration of the integrated information system; selection client, premises, location, monitoring device and processing rule data is obtained from a common user interface) (see Paragraph [0015]).
As to independent claim 15, Alexander discloses a system comprising: a plurality of premises devices located at a premises; and a controller in communication with the plurality of premises device, wherein the controller is configured to: receive data indicative of an event associated with a first premises device located at a premises, wherein the data comprises an identifier of the first premises device and an identifier of the event (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]); and transmit, based on a rule device identifier corresponding to the identifier of the first premises device and a rule event identifier corresponding to the identifier of the event, and based on a rule associated with the rule device identifier and the rule event identifier, a control signal to a second premises device located at the premises, wherein the control signal is configured to control one or more functions of the second premises device (e.g., computing device then displays on the computer system display a set of processing rules associated with each selected monitoring device and obtains a selection from the user input device of one or more processing rules associated with each selected monitoring device; computing device transmits the selected client, premises, location, monitoring device and processing rule data for configuration of the integrated information system; selection client, premises, location, monitoring device and processing rule data is obtained from a common user interface) (see Paragraph [0015]).
As to dependent claim 2, Alexander teaches the method of claim 1, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 3, Alexander teaches the method of claim 1, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises (e.g., monitoring devices 206 can include computer network monitors, voice identification devices, card readers, video cameras, still cameras, microphones and/or fingerprint, facial, retinal, or other biometric identification devices) (see Paragraph [0043]).
As to dependent claim 4, Alexander teaches the method of claim 1, wherein the one or more functions of the second premises device comprise a zone function of the second premises device (e.g., device location and communication attributes can include an Internet protocol IP address, a unique name, computing device port settings, zone settings for monitoring, and the like) (see Paragraph [0084]).
As to dependent claim 5, Alexander teaches the method of claim 4, wherein a response of the second premises device to the rule is dependent on the zone function of the second premises device (e.g., computing device then displays on the computer system display a set of processing rules associated with each selected monitoring device and obtains a selection from the user input device of one or more processing rules associated with each selected monitoring device) (see Paragraph [0015]).
As to dependent claim 6, Alexander teaches the method of claim 4, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 7, Alexander teaches the method of claim 1, wherein the event comprises one or more of an alarm event or a change in device state (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 8, Alexander teaches the method of claim 1, further comprising: receiving, by the second premises device, the control signal; and configuring, based on the control signal, one or more settings associated with the one or more functions of the second premises device (e.g., the device manufacturer may include some default settings for a device, or an integrated information system 200 administrator may designate default values; a test is conducted to determine whether the user wishes to edit the default device location attributes) (see Paragraph [0086]).
As to dependent claim 10, Alexander teaches the device of claim 9, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 11, Alexander teaches the device of claim 9, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises (e.g., monitoring devices 206 can include computer network monitors, voice identification devices, card readers, video cameras, still cameras, microphones and/or fingerprint, facial, retinal, or other biometric identification devices) (see Paragraph [0043]). 
As to dependent claim 12, Alexander teaches the device of claim 9, wherein the one or more functions of the second premises device comprise a zone function of the second premises device (e.g., device location and communication attributes can include an Internet protocol IP address, a unique name, computing device port settings, zone settings for monitoring, and the like) (see Paragraph [0084]).
As to dependent claim 13, Alexander teaches the device of claim 12, wherein the zone function comprises one of entry/exit, perimeter, interior follower, 24-hour fire, 24-hour monitor, 24-hour environmental, or 24-hour inform (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 14, Alexander teaches the device of claim 9, wherein the event comprises one or more of an alarm event or a change in device state (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 16, Alexander teaches the system of claim 15, wherein one or more of the first premises device and the second premises device comprises one or more of a security device, a monitoring device, or a premises automation device (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 17, Alexander teaches the system of claim 15, wherein one or more of the first premises device and the second premises device comprises a camera configured to capture images of at least a portion of the premises (e.g., monitoring devices 206 can include computer network monitors, voice identification devices, card readers, video cameras, still cameras, microphones and/or fingerprint, facial, retinal, or other biometric identification devices) (see Paragraph [0043]).
As to dependent claim 18, Alexander teaches the system of claim 15, wherein the one or more functions of the second premises device comprise a zone function of the second premises device (e.g., device location and communication attributes can include an Internet protocol IP address, a unique name, computing device port settings, zone settings for monitoring, and the like) (see Paragraph [0084]).
As to dependent claim 19, Alexander teaches the system of claim 15, wherein the event comprises an alarm event, and wherein the control signal is configured to cause configuration of one or more output settings associated with an output of the second premises device (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).
As to dependent claim 20, Alexander teaches the system of claim 19, wherein the output comprises one or more of an audible and visual output indicative of the alarm event (e.g., if the external monitoring service detects an unauthorized entry into a premises, such as through a signal from a detecting device, the monitoring service typically dispatches emergency or public safety authorities to investigate and determine the extent of the detected event) (see Paragraph [0008]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117